argued that the answer contained a'cross-complaint, which was not denied, and that, therefore, upon its allegations, the defendant was entitled to equitable relief, and cited sec. 442 of the Code of Civil Procedure as enacted in 1874.
W. M. Francis, for Respondent.
By the Court :
There was nothing in the cross-complaint (so-called) which it was incumbent on the plaintiff to answer. So much of it as averred a prior grant to the defendant by the municipal authorities of Santa Barbara amounted only to a denial of the plaintiff’s title; and the fact was admissible in evidence under the general denial in the answer. The averment that the grant to Espinosa (under which the plaintiff claims title) was in fact made for the benefit of De la Guerra, the President of the Town Council, and that when the plaintiff took his conveyance he had notice of this fact, presents no ground for equitable relief to the defendant. If he already had the title, as the cross-complaint avers, under a prior grant from the authorities of the town, he needed no affirmative relief. On the other hand, if he had no privity with the title of the town, he was not in a position to institute an inquiry whether the grant to Espinosa was for his own benefit, or that of De la Guerra. If the pleading had shown that the defendant had a prior equity derived from the town authorities, which entitled him to a conveyance of the legal title, this would have presented a case for equitable relief. But this pleading did not state such a case, nor any facts entitling the defendant to affirmative relief. It was, therefore, unnecessary to answer it.
The objection to the deed from De la Guerra to the plaintiff, that it is void for uncertainty in the description of the line, was not well taken. We cannot say as a matter of law that on the face of the deed the description was so vague as not sufficiently to identify the land.
If there was any infirmity in the deed from the town authorities to Espinosa, for want of authority or legal capacity to make it, the defect was cured by the third section of the Act of February 4th, 1872, (Statutes 1871—2, p. 78) which enacts that “ all acts and proceedings of the Board of Trustees of the said town since the 1st day of January, 1870, are hereby approved and confirmed.” This deed was made after that date, and before the passage of the act; and as the land in controversy was a part of the Pueblo lands confirmed and patented to the Town *158of Santa Barbara, it was for the Legislature to direct in what manner they should be disposed of. A subsequent approval by the Legislature of a prior disposition of the land by the town authorities, was equivalent, in law, to a previous authority so to dispose of them.
Judgment and order affirmed.